Exhibit 13.1 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of IMI International Medical Innovations Inc., a corporation incorporated under the laws of Canada (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 20-F for the fiscal year ended December 31, 2006 (the “Form 20-F”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 20, 2007 By:/s/ DR. H. B. BRENT NORTON Dr. H.B. Brent Norton President, Chief Executive Officer and Director Date: June 20, 2007 By:/s/ RONALD G. HOSKING Ronald G. Hosking Vice President, Finance and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
